DETAILED ACTION

This office action is in response to Request for Continued Examination filed January 19, 2021 in regards to a continuing application filed April 5, 2018 claiming priority to PCT/KR2017/010126 filed September 15, 2017 and foreign applications KR10-2016-0133849 filed October 14, 2016, KR10-2017-0086961 filed July 10, 2017, and KR10-2017-0100958 filed August 9, 2017.  Claims 1, 10, and 11 have been amended. Claims 2-3 have been cancelled without prejudice. Claims 17-20 are new.  Claims 1 and 4-20 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

In view of the Remarks and Amendments of claim 10, the objection to claim 10 has been withdrawn.  
In view of the Remarks and Amendments of claims 1, 10, and 11, have been fully considered and found not persuasive, therefore the rejections of claims 1-19 and 21 under 35 USC § 103 have been maintained.  

Only focal arguments which are related to the patentability of the instant Application are addressed as follows: 
Applicant: In regards to page 6, 1st paragraph of the Remarks, “One problem with the Examiner's assertion is that Wang uses a polyurethane/silica (PU/Si) emulsion and not a reactive hot melt resin (adhesive composition) like in the instant application and in Lim.”
Response: Lim discloses a reactive polyurethane urea hot melt adhesive comprising polyurethane and a reactivity-blocked polyisocyanate prepolymer but does not disclose a heat resistance enhancer. Wang et al. disclose a polyurethane/nanosilica emulsion comprising a polyurethane and nanosilica.  Both Lim and Wang et al. have the problem to be solved of increasing the heat resistance of a polyurethane composition therefore Lim and Wang et al. seek to improve the same property of a polyurethane composition and would be considered related art. One of ordinary skill in the art would find obvious to use the nanosilica of Wang et al. (secondary art) with the reactive polyurethane and reactivity-blocked polyisocyanate of Lim (primary art) to improve the heat resistance of the composition. Most of the list of components cited by Wang et al. in the polyurethane/nanosilica hybrid emulsion synthesis reaction are for the formation of a waterborne polyurethane (WPU) similar to all of the waterborne polyurethanes from which all the examples of the instant Tables 2 and 3 are derived.  

Applicant: In regards to page 7, 1st full paragraph of the Remarks, “In other words, increasing a heat resistance in the present invention is evaluated via increasing a holding time at the no-sew temperature condition using a predefined load of two fabric pieces/substrates, adhered to each other using the reactive hot melt resin, at the no-sew temperature condition using a predefined load. This is different from the criterion for improving of the heat resistance in Wang (temperature dependent weight loss of polymer for different concentration of silicon).”
Response: Lim discloses a reactive polyurethane urea hot melt adhesive comprising polyurethane and a reactivity-blocked polyisocyanate prepolymer comprising the blocking agent of 3,5-dimethylpyrazole of the instant examples of the instant Tables 2 and 3. Wang et al. disclose a polyurethane/nanosilica emulsion comprising a waterborne polyurethane (WPU) of the instant examples of the instant Tables 2 and 3 and nanosilica comprising a particle size of 12 nm within the preferred range of the instant specification and instant claim 17. Lim discloses the reactive polyurethane urea hot melt adhesive converts into a thermosetting urea crosslinked composition within seconds to minutes by melt compression at 120-200°C [0037] encompassing the curing temperature of 130°C of the heat press test method of the instant application. Both Lim and Wang et al. seek to improve the same property of a polyurethane composition and would be considered related art and it would be obvious to one of ordinary 
Since Lim in view of Wang et al. discloses substantially identical reactive hot melt resin comprising a polyurethane resin, an isocyanate blocking agent, and a heat-resistance enhancer comprising nanosilica as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Lim in view of Wang et al. will be the same as claimed (i.e., the reactive hot melt resin has superior heat resistance and viscosity properties compared to conventional thermoplastic polyurethane hot melt ).  If there is any difference between the product of Lim in view of Wang et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable and if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Therefore, to one of ordinary skill in the art would find obvious that the reactive hot melt resin of Lim in view of Wang et al. would with a reasonable expectation of success possess superior heat resistance as measured by the method of Wang et al. or by the method of the instant application.

Applicant: In regards to page 8, last paragraph over to page 9 of the Remarks, “In other words, in the current invention the viscosity is increased at a no-sew temperature condition which leads to better adhesion and preventing the resin from over-penetrating into the fabric or foam material under high pressure. Wang teaches the opposite behavior of viscosity.”
Response: Wang et al. disclose that the apparent viscosity of the PU/Si emulsions increased then decreased with further addition of nanosilica but the apparent viscosity was always significantly greater than the PU/Si emulsion without the addition of nanosilica as shown in Figure 8 and Table IV (K value) therefore the addition of nanosilica increased the apparent viscosity of the polyurethane emulsions providing superior viscosity.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Low storage temperatures are indefinite and not defined in the specification. Long-term storage at high temperature of 50°C or above is defined but low storage temperatures is not obvious. Is it below 50°C?, below room temperature (22°C)?, below 0°C?

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 10-1075373 B1 – machine translation) in view of Wang et al. (J. Appl. Polym. Sci., Vol. 119, p.3521-3530 (2011)). 
Lim discloses a reactive polyurethane urea hot melt adhesive comprising a terminal hydroxyl or terminal amine group urethane prepolymer, a reactivity-blocked polyisocyanate prepolymer prepolymer, and a polyfunctional amine chain extender are formed together to form a film wherein the reactive polyurethane urea hot melt adhesive converts into a thermosetting urea crosslinked composition within seconds to minutes by melt compression at 120-200°C [0037] encompassing the curing temperature of 130°C of the heat press test method of the instant application [Abstract; 0001, 0017, 0029, 0037]. 
does not disclose a heat-resistance enhancer.
Wang et al. disclose a polyurethane / silica hybrid emulsion comprising nanosilica with a particle size of 12 nm wherein the addition of nanosilica enhances the polyurethane thermal stability and heat resistance [p.3521 – right col.; p.3522 – right col.; p.3525 – right col.; Table II; p.3526 – left col.].  Wang et al. disclose the improvement in heat resistance (Table II) and mechanical properties (Table III) with increasing nanosilica content in Table II and therefore one of ordinary skill in the art would find obvious to use the nanosilica of Wang et al.to improve the heat resistance of the polyurethane of Lim.  Both Lim and Wang et al. seek to improve the same property of heat resistance of a polyurethane composition and would be considered related art and it would be obvious to one of ordinary skill in the art to use the nanosilica of Wang et al. with the reactive polyurethane and reactivity-blocked polyisocyanate of Lim to improve the heat resistance of the composition.
Since Lim in view of Wang et al. discloses substantially identical reactive hot melt resin comprising a polyurethane resin, an isocyanate blocking agent, and a heat-resistance enhancer comprising nanosilica as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Lim in view of Wang et al. will be the same as claimed (i.e., the reactive hot melt resin has superior heat resistance and viscosity properties compared to conventional thermoplastic polyurethane hot melt ).  If there is any difference between the product of Lim in view of Wang et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable and if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Therefore, to one of ordinary skill in the art would find obvious that the reactive hot melt resin of Lim in view of Wang et al. would with a reasonable expectation of success possess superior heat resistance as measured by the method of Wang et al. or by the method of the instant application.
In regards to claim 4, Lim discloses laminating the hot melt adhesive between release films [0037].
In regards to claim 5, Lim discloses forming a film wherein the reactive polyurethane urea hot melt adhesive converts into a thermosetting urea crosslinked composition within seconds to minutes by melt compression by high temperature [0001]. 
In regards to claim 9, Lim discloses the isocyanate blocking agent of 3,5-dimethylpyrazole [0028] of the instant claim and to one of ordinary skill in the art would find obvious that the 3,5-dimethylpyrazole would activate at about 110°C since “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).
In regards to claim 17, Wang et al. disclose nanosilica with a particle size of 12 nm [p.3522 – right col.].
In regards to claims 18-19, since Lim in view of Wang et al. discloses substantially identical reactive hot melt resin comprising a polyurethane resin, an isocyanate blocking agent, and a heat-resistance enhancer comprising nanosilica as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Lim in view of Wang et al. will be the same as claimed (i.e., the reactive hot melt resin has superior heat resistance and viscosity properties compared to conventional thermoplastic polyurethane hot melt ).  If there is any difference between the product of Lim in view of Wang et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable and if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Therefore, to one of ordinary skill in the art would find obvious that the reactive hot melt resin of Lim in view of Wang et al. would with a reasonable expectation of success possess superior heat resistance as measured by the method of Wang et al. or by the method of the instant application.

Claims 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR 10-1075373 B1 – machine translation) in view of Wang et al. (J. Appl. Polym. Sci., Vol. 119, p.3521-3530 (2011)) and further in view of Hasegawa et al. (US 2006/0247376 A1). 
The rejection of Claim 1 is adequately set forth in Paragraph 11 above and is incorporated herein by reference.
Lim and Wang et al. do not disclose a metal catalyst and a reaction retardant. 
Hasegawa et al. disclose a polyurethane resins comprising polyisocyanate compounds including blocked isocyanates [0222-0224] and filler such as silica [0291-0293] wherein curing catalysts such as bismuth carboxylate, tin-based catalysts, and titanium-based catalysts [0229] are used.  Hasegawa et al. disclose a reaction retardant such as acetylacetone (i.e., 2,4-pentanedione of the instant claim 8) and 2,4-heptadione are used  [0322] to partially reduce active hydrogen and to decrease the number of crosslinking sites therefore imparting flexibility to the cured object [0316].  One of ordinary skill in the art would find obvious to use the curing catalysts and reaction retardant of Hasegawa et al. to cure the polyurethane resins and polyisocyanate prepolymer as well as impart flexibility to the cured hot melt adhesive of Lim.
In regards to claim 7, Hasegawa et al. disclose the bismuth-based catalyst of bismuth carboxylate [0229].
In regards to claim 8, Hasegawa et al. disclose the reaction retardant of acetylacetone (i.e., 2,4-pentanedione) [0322].
In regards to claim 20, Hasegawa et al. disclose a reaction retardant such as acetylacetone (i.e., 2,4-pentanedione of the instant claim 8) and 2,4-heptadione are used  [0322] to partially reduce active hydrogen and to decrease the number of crosslinking sites [0316] and to one of ordinary skill in the art would find obvious that the reaction retardants would secure long-term stability by slowing down the activity of the metal catalyst at low storage temperatures since “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 10-16, Lim, Wang et al., and Hasegawa et al. do not teach or fairly suggest the claimed composition for reactive hot melt resin consisting of a polyurethane resin, an isocyanate blocking agent, a heat-resistance enhancer, a metal catalyst for accelerating a rate of a curing reaction, and a reaction retardant..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/Examiner, Art Unit 1763